UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7016



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ROBERT S. JACKSON-BEY,      a/k/a   Ali   Jackson,
a/k/a Ali Jameson,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-92-75-A)


Submitted:   October 18, 2001               Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert S. Jackson-Bey, Appellant Pro Se. Gerald J. Smagala, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert S. Jackson-Bey appeals from the district court’s order

denying his motion for reconsideration of an order denying his

motion for a reduction in sentence.    We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Jackson-Bey, No. CA-92-75-A (E.D. Va. Apr. 25,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2